Mr. Justice Wole
delivered the opinion of the Court.
On the 15th of June, 1931, this Court reversed the judgment of the District Court of San Juan in an action of damages and dismissed the complaint. A motion for reconsideration was filed in this Court and denied. An appeal was taken from the judgment of June 15, 1931, to the Circuit Court of Appeals for the First Circuit.
The plaintiff has now filed a motion asking on account of poverty to he exempted from the payment of costs to the officers of this Court.
On an appeal the case is transferred to the jurisdiction of the Circuit Court of Appeals, and the appellant does not convince us that it lies within the power of this Court to exonerate her from the payment of costs. Assuming that this Court or the Chief Justice thereof has a delegated power to act in the same way as the Circuit Court of Appeals could act, we find nothing in the law or the rules of the said Circuit Court which would enable us to relieve the appellant from the payment of costs.
The Act of March 10th, 1904, authorizes the district court to relieve a party who is poor from costs, but that act does *487not extend to costs in this Court, as we held in the case of Falcó v. Hernández, 21 P.R.R. 424.
Perhaps under the foregoing assumptions this Court might have a discretion to exonerate the plaintiff, hut she has not so convinced us, nor that the discretion should be exercised.
The motion will for the present he overruled.